Swing, J.
We think the judgment in-this-case should be affirmed,op *637the ground that there was evidence sufficient before tbe jury to authorize it in finding that the railway company could have avoided the accident if proper care had been used, even after the street railway car had been placed in its perilous position. And we think the jury had a right to find that the street railway company was not negligent in going on the track of the O., H. & D. R’y. Co.
Thos. L. Michie, and Wm. Schmidt, Jr. for, Schroder.
Poraker, Outcalt, Granger & Prior, for the Street Railway Company.
Ramsey, Maxwell & Ramsey, for C., H. & D. R’y. Co.